Exhibit SEPARATION AGREEMENT AND GENERAL RELEASE THIS SEPARATION AGREEMENT AND GENERAL RELEASE ("Agreement") is entered into as of February 9, 2008 between Genelabs Technologies, Inc. (the "Company") and James A.D. Smith ("Employee") (together the "Parties"). WHEREAS, Employee is currently employed by the Company as its President and Chief Executive Officer ("CEO") on an at-will basis; WHEREAS, Employee has decided to resign from his position as President and CEO and as a director, officer and employee of the Company and its subsidiaries as of January 29, 2008 (the "Separation Date"); and WHEREAS, the Parties desire to resolve, fully and finally, all matters relating to Employee's employment with, and separation from, the Company. NOW THEREFORE, in consideration of the mutual covenants and agreements set forth hereinafter, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and Employee, each intending to be legally bound, hereby agree as follows: 1.SEPARATION.The Parties hereby agree that Employee's employment with the Company and any of its subsidiaries shall end as of the Separation Date and Employee hereby resigns as a director and officer of the Company and each of its subsidiaries as of the Separation Date. 2.ANNUAL BONUS PAYMENT.Upon the Effective Date of this Agreement, the Company shall pay Employee a lump sum amount of $100,350, which constitutes full payment of Employee's 2007 annual bonus under the Company's Annual Bonus Plan. 3.CONSIDERATION. a.In consideration of Employee's release of all claims and other covenants and agreements contained herein, and provided that Employee has not exercised any revocation rights as provided in Section 6 below and has complied with all obligations and covenants contained in this Agreement, the Company shall provide Employee with the following payments and benefits (together, the "Consideration"): (i)Subject to Employee's compliance with the consulting obligation set forth in Section 12 of this Agreement and the other terms, conditions and covenants provided herein, the Company shall pay Employee an aggregate amount of $234,150, subject to all applicable tax withholding, payable over seventeen (17) semi-monthly installments on the Company's regular payroll schedule beginning on the first regular Company payroll date following the Effective Date (as defined herein) of this Agreement (the "Payment Period"); (ii)Subject to Employee's compliance with the consulting obligation set forth in Section 12 of this Agreement and the other terms, conditions and covenants provided herein, the stock option exercise period for any options to purchase Company common stock previously granted to Employee that are fully vested as of the Separation Date will be extended through the Payment Period; and (iii)If Employee timely elects COBRA continuation coverage the Company will pay Employee's COBRA premiums (i.e., the COBRA premiums the Employee would have to pay to continue the medical, dental and/or vision coverage Employee and, if applicable, his eligible dependents had immediately prior to the Separation Date) for the shorter of (A) the period of twelve (12) months from the Separation Date, or (B) the period from the Separation Date until such time as Employee becomes eligible for health insurance benefits through a subsequent employer.After such period of Company-paid coverage, Employee (and, if applicable, Employee's eligible dependents) may continue COBRA coverage at Employee's own expense in accordance with COBRA and no provision of this Agreement will affect the continuation coverage rules under COBRA.Amounts paid under this Section 3(a)(iii) will be subject to tax withholding as required by applicable law. b.This Agreement shall become effective on the eighth (8th) day after the date that Employee delivers this signed Agreement to the Company (the "Effective Date"), conditioned upon Employee not exercising his revocation rights as set forth in Section 6 herein.In the event Employee does not sign or revokes this Agreement pursuant to Section 6 herein, the Employee shall have no right to the Consideration. c.Employee must be in full compliance with all of the terms and obligations under this Agreement as of each Payment Date in order to receive the remaining, unpaid Consideration. Employee agrees that in the event he breaches any term of this Agreement, the Company shall not be obligated to provide, and Employee shall have no right to receive, the Consideration and any portion of the Consideration already paid to Employee must be returned to the Company immediately. d.Employee acknowledges that he has received all unpaid wages and accrued but unused vacation earned through the Separation Date.Employee acknowledges and agrees that the Consideration is in addition to any sums or benefits otherwise owed to Employee 2 and such Consideration is provided solely in exchange for the waiver and release of all claims and other covenants and agreements contained herein. e.Notwithstanding anything in this Agreement to the contrary, if required by section 409A of the Internal Revenue Code of 1986, as amended,the amounts described in Section 3(a) hereof shall not be paid prior to the date that is six (6) months following the Separation Date. 4.RELEASE.In exchange for the Consideration provided pursuant to Section3(a) above, Employee fully releases and forever discharges the Company and its parent, subsidiaries, predecessors, successors and assigns, as well as each of their officers, directors, employees, agents and shareholders (collectively, the "Released Parties"), from any and all liability upon any and all claims, charges, complaints, liens, demands, causes of action, obligations or damages, known or unknown, suspected or unsuspected, that Employee had, now has or may hereafter claim to have against the Released Parties arising out of or relating in any way to:(i) Employee’s hiring by, employment with, association with or separation from the Company or (ii) any event, series of events, occurrences, acts or failures relating in any way to any of the Released Parties occurring at any time up to the date of this Agreement (the "Release").This Release specifically extends to, without limitation, any claims or causes of action for wrongful termination, breach of an express or implied contract, breach of the covenant of good faith and fair dealing, breach of fiduciary duty, fraud, misrepresentation, defamation, slander, infliction of emotional distress, personal injury, loss of future earnings, and any claims under the California constitution, the United States Constitution and any applicable local, state and federal statutes, regulations or ordinances, including, but not limited to, the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act, as amended (the "ADEA"), the Older Workers Benefit Protection Act, as amended, the Fair Labor Standards Act, as amended, the Americans with Disabilities Act of 1990, as amended the Rehabilitation Act of 1973, as amended, Section 806 of the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification Act, as amended, the Employee Retirement Income Security Act of 1974, as amended, the Family and Medical Leave Act, the California Fair Employment and Housing Act, as amended, the California Family Rights Act, as amended and the California Labor Code Section 1400 et seq.; provided, however, that this Release shall not waive any claims that may not be legally waived, including, but not limited to, any claim for unpaid wages, workers' compensation benefits, unemployment benefits and any claims under section 2802 of the California Labor Code. 5.WAIVER.Employee expressly waives all rights afforded by Section 1542 of the Civil Code of the State of California ("Section 1542") with respect to the Released Parties.Section 1542 states as follows: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY 3 HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR. Notwithstanding the provisions of Section 1542, and for the purpose of implementing a full and complete release, Employee understands and agrees that this Agreement is intended to include all claims, if any, which Employee may have and which Employee does not now know or suspect to exist in his favor against the Released Parties and that this Agreement extinguishes those claims.Employee further agrees that if he, in contravention of this Section 5, asserts any claims against the Company or otherwise attempts to avail himself of the benefits of Section 1542, he will immediately return to the Company all Consideration previously paid to him pursuant to Section 3(a) of this Agreement and the Company will have no obligation to pay Employee any Consideration not yet paid. 6.REVIEW AND REVOCATION RIGHTS.Employee understands that he is waiving his rights under the ADEA and thus: a.Employee has been informed and understands and agrees that he has twenty-one (21) calendar days after receipt of this Agreement to consider whether to sign it. b.Employee has been informed and understands and agrees that he may change his mind and revoke this Agreement at any time during the seven (7) calendar days after this Agreement is signed, in which case none of the provisions of this Agreement will have any effect.Employee may revoke the Agreement by delivering a written notification of his revocation to: Thomas Ivey at Skadden, Arps, Slate, Meagher & Flom, LLP, via e-mail at tivey@skadden.com or via mail to 525 University Avenue, Suite 1100, Palo Alto, California, 94301. c.Employee agrees that prior to signing this Agreement, he read and understood each and every provision of this Agreement. d.
